DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/4/19, 6/15/20, 8/14/20, 10/27/20, 1/5/21, and 2/12/21 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims state in part in part “due to camera shake or the like”. It is unclear what “or the like” refers to. For examination purposes, the claims will be treated as imaging position displacement due to camera shake.
Claims 14-16 and 18-20 are rejected for depending on rejected claims 13 and 17. 
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is a method for manufacturing a zoom lens, the method comprising “achieving an arrangement where upon zooming” a variety of things happen.  This is not a method.  This is an intended 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-12, and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imaoka et al (US 2013/0335617), cited by applicant.
Regarding Claim 1: Imaoka teaches a zoom optical system (fig 29 and Table 31) comprising, in order from an object: a front lens group having a positive refractive power (G1); an M1 lens group having  a negative refractive power (G2); an M2 lens group having a positive refractive power (G3); an RN lens group having a negative refractive power (G4) and a subsequent lens group (G5), wherein upon zooming a distance between the front lens group and the M1 lens group changes, a distance between the M1 lens group and the M2 lens group changes, and a distance between the M2 lens group and the RN lens group changes (¶153), and upon focusing from an infinite distance object to a short distance object the RN lens group moves (¶154).  
Regarding Claim 2: Imaoka discloses the invention as described in Claim 1 and further teaches wherein the subsequent lens group comprises, in order from the object: a lens having a negative refractive power (L11) and a lens having a positive refractive power (L12).  
Regarding Claim 4:
Regarding Claim 6: Imaoka discloses the invention as described in Claim 1 and further teaches wherein the following conditional expression is met: 0.15< (-fTM1)/f1<0.35 (0.25, table 31). 
Regarding Claim 7: Imaoka discloses the invention as described in Claim 1 and further teaches wherein the following conditional expression is met: 0.20<fTM2/f1<0.40 (0.204, table 31).  
Regarding Claim 8: Imaoka discloses the invention as described in Claim 1 and further teaches a negative meniscus lens that has a concave surface facing the object and is adjacent to an image side of the RN lens group (L11).  
Regarding Claim 9: Imaoka discloses the invention as described in Claim 1 and further teaches wherein the following conditional expression is met: 1.80<f1/fw<3.50 (2.3, table 31).  
Regarding Claim 10: Imaoka discloses the invention as described in Claim 1 and further teaches wherein the following conditional expression is met: 3.70<f1/(-fTM1)<5.00 (3.95, table 31). 
Regarding Claim 11: Imaoka discloses the invention as described in Claim 1 and further teaches wherein the following conditional expression is met: 3.20 <f1/fTM2<5.0 (4.88, table 31).  
Regarding Claim 12: Imaoka discloses the invention as described in Claim 1 and further teaches wherein upon zooming, a lens group nearest to the object in the M1 lens group is fixed with respect to an image surface (¶153).  
Regarding Claim 21: Imaoka discloses the invention as described in Claim 1 and further teaches wherein the subsequent lens group comprises a lens having a positive refractive power (¶151).  
Regarding Claim 22: Imaoka discloses the invention as described in Claim 21 and further teaches wherein the following conditional expression is met: 0.15< (-fTM1)/f1<0.35 (0.25, table 31). 
Regarding Claim 23: Imaoka discloses the invention as described in Claim 21 and further teaches wherein the following conditional expression is met: 0.20<fTM2/f1<0.40 (0.204, table 31).  
Regarding Claim 24: Imaoka discloses the invention as described in Claim 21 and further teaches wherein the following conditional expression is met: 1.80<f1/fw<3.50 (2.3, table 31).  
Regarding Claim 25: Imaoka discloses the invention as described in Claim 21 and further teaches wherein the following conditional expression is met: 3.70<f1/(-fTM1)<5.00 (3.95, table 31). 
Regarding Claim 26: Imaoka discloses the invention as described in Claim 21 and further teaches wherein the following conditional expression is met: 3.20 <f1/fTM2<5.0 (4.88, table 31).  

Regarding Claim 27: Imaoka discloses the invention as described in Claim 1 and further teaches an optical apparatus comprising the zoom optical system according to Claim 1 (¶10). 
Regarding Claim 28: Imaoka discloses the invention as described in Claim 1 and further suggests an imaging apparatus comprising the zoom optical system according to Claim 1 and an imaging unit that takes an image formed by the zoom optical system (¶10).  
Regarding Claim 29: As best understood, the method disclosed in Claim 29 is merely a compilation of the parts based on the structure of the apparatus and Imaoka discloses all of the elements of the structures which would provide a person of ordinary skill in the art at the time of the application all the information necessary to satisfy the method. See the rejection of Claims 1 and 2 above.

Claims 1-2, 4, 9, 17, 21, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibino (JP 2014044246), cited by applicant1.
Regarding Claim 1: Hibino teaches a zoom optical system (fig 1) comprising, in order from an object: a front lens group having a positive refractive power (L1); an M1 lens group having  a negative refractive power (L2); an M2 lens group having a positive refractive power (L3); an RN lens group having a negative refractive power (L4) and a subsequent lens group (L5), wherein upon zooming a distance between the front lens group and the M1 lens group changes, a distance between the M1 lens group and the M2 lens group changes, and a distance between the M2 lens group and the RN lens group changes (fig 1), and upon focusing from an infinite distance object to a short distance object the RN lens group moves (fig 1, L4).   
Regarding Claim 2: Hibino discloses the invention as described in Claim 1 and further teaches wherein the subsequent lens group comprises, in order from the object: a lens having a negative refractive power and a lens having a positive refractive power (see L5, page 5 ¶15).  
Regarding Claim 4:
Regarding Claim 9: Hibino discloses the invention as described in Claim 1 and further teaches wherein the following conditional expression is met: 1.80<f1/fw<3.50 (page 2, ¶12 condition 1).  
Regarding Claim 17: As best understood, Hibino discloses the invention as described in Claim 1 and further teaches wherein the M1 lens group comprises a vibration-proof lens group moveable in a direction orthogonal to an optical axis to correct an image position displacement due to a camera shake (page 5 ¶18).  
Regarding Claim 21: Hibino discloses the invention as described in Claim 1 and further teaches wherein the subsequent lens group comprises a lens having a positive refractive power (page 5 ¶21).  
Regarding Claim 27: Hibino discloses the invention as described in Claim 1 and further teaches an optical apparatus comprising the zoom optical system according to Claim 1 (page 2 description ¶4). 
Regarding Claim 28: Hibino discloses the invention as described in Claim 1 and further suggests an imaging apparatus comprising the zoom optical system according to Claim 1 and an imaging unit that takes an image formed by the zoom optical system (page 2 description ¶4).  
Regarding Claim 29: As best understood, the method disclosed in Claim 29 is merely a compilation of the parts based on the structure of the apparatus and Hibino discloses all of the elements of the structures which would provide a person of ordinary skill in the art at the time of the application all the information necessary to satisfy the method. See the rejection of Claims 1 and 2 above.

Claims 1, 13, 21, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara (US 2013/0250435), cited by applicant. 
Regarding Claim 1:
Regarding Claim 13: As best understood, Hagiwara discloses the invention as described in Claim 1 and further teaches wherein the M2 lens group comprises a vibration-proof lens group moveable in a direction orthogonal to an optical axis to correct an imaging position displacement due to a camera shake (¶69).  
Regarding Claim 21: Hagiwara discloses the invention as described in Claim 1 and further teaches the subsequent lens group comprising a lens having a positive refractive power (500p, ¶66).  
Regarding Claim 27: Hagiwara discloses the invention as described in Claim 1 and further teaches an optical apparatus comprising the zoom optical system according to Claim 1 (¶2). 
Regarding Claim 28: Hagiwara discloses the invention as described in Claim 1 and further suggests an imaging apparatus comprising the zoom optical system according to Claim 1 and an imaging unit that takes an image formed by the zoom optical system (¶2).  

Claims 1-5, 8, 13, 21, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita (US 2017/0322399).  
Regarding Claim 1: Sugita teaches a zoom optical system (fig 5) comprising, in order from an object: a front lens group having a positive refractive power (L1); an M1 lens group having  a negative refractive power (L2); an M2 lens group having a positive refractive power (L4); an RN lens group having a negative refractive power (L5) and a subsequent lens group (L6 + L7), wherein upon zooming a distance between the front lens group and the M1 lens group changes, a distance between the M1 lens group and the M2 lens group changes, and a distance between the M2 lens group and the RN lens group changes (¶51), and upon focusing from an infinite distance object to a short distance object the RN lens group moves (¶51).
Regarding Claim 2: Sugita discloses the invention as described in Claim 1 and further teaches wherein the subsequent lens group comprises, in order from the object: a lens having a negative refractive power (L6)  and a lens having a positive refractive power (L7).  
Regarding Claim 3:
Regarding Claim 4: Sugita discloses the invention as described in Claim 1 and further teaches wherein upon zooming from a wide-angle end state to a telephoto end state, the front lens group moves toward the object (fig 5). 
Regarding Claim 5: Sugita discloses the invention as described in Claim 1 and further teaches the RN lens group comprises: at least one lens having a positive refractive power and at least one lens having a negative refractive power (see fig 5 and Numerical Data 2, elements 13 and 14).
Regarding Claim 8: Sugita discloses the invention as described in Claim 1 and further teaches a negative meniscus lens that has a concave surface facing the object and is adjacent to an image side of the RN lens group (L6). 
Regarding Claim 13: As best understood, Sugita discloses the invention as described in Claim 1 and further teaches wherein the M2 lens group comprises a vibration-proof lens group moveable in a direction orthogonal to an optical axis to correct an imagining position displacement due to a camera shake or the like (¶51).  
Regarding Claim 21: Sugita discloses the invention as described in Claim 1 and further teaches the subsequent lens group comprises a lens having a positive refractive power (L7). 
Regarding Claim 27: Sugita discloses the invention as described in Claim 1 and further teaches an optical apparatus comprising the zoom optical system according to Claim 1 (¶1).  
Regarding Claim 28: Sugita discloses the invention as described in Claim 1 and further suggests an imaging apparatus comprising the zoom optical system according to Claim 1 and an imaging unit that takes an image formed by the zoom optical system (¶1).  
Regarding Claim 29: As best understood, the method disclosed in Claim 29 is merely a compilation of the parts based on the structure of the apparatus and Sugita discloses all of the elements of the structures which would provide a person of ordinary skill in the art at the time of the application all the information necessary to satisfy the method. See the rejection of Claims 1-3 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 (1 and 8) and 12 (just 1) of copending Application No. 16/345,198 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teach all of the elements of the current application claims.  

Claims 1, 8, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 (1 and 8) and 11 (1 and 21) of copending Application No. 16/345,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teach all of the elements of the current application claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 14-16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Although the prior art teaches zoom optical systems with a positive group, negative group, positive group, and subsequent group, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 14, 18, and 22-26 including the vibration-proof lens group consisting of, in order from the object: a lens having a negative refractive power, and a lens having a positive refractive power; or the lens data to satisfy he following conditional expressions: 0.15<(-fTM1/f1)<0.35, 0.2<fTM2/f1<0.40 including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4//9/21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 References are to the attached google patents translation